MEMORANDUM **
Upon review of the record and petitioner’s response to the order to show cause, this petition for review is summarily denied because the questions raised are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s successive motion to reconsider as untimely and numerically barred, after previously denying five prior motions to reconsider or reopen. See 8 C.F.R. §§ 1003.2(b)(2), (c)(2); Cano-Merida v. INS, 311 F.3d 960 (9th Cir.2002) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). Accordingly, this petition for review is denied.
Petitioner’s motion to stay voluntary departure is denied because the court lacks jurisdiction to grant a motion for a stay of voluntary departure filed after the departure period has expired. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004). All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.